Citation Nr: 0415323	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  96-49 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left shoulder 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from September 1964 to 
September 1967 and from February 1968 to November 1969.

This appeal arises from a September 1996 rating decision by 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans' Affairs which denied entitlement to a 
rating in excess of 10 percent for left shoulder disability 
with surgical scar.


FINDINGS OF FACT

The veteran's left shoulder disability with surgical scar is 
manifested by symptoms such as pain and some weakness.  His 
range of motion has been measured in abduction to 80 degrees, 
flexion to 180 degrees, internal rotation to 90 degrees, and 
external rotation to 60 degrees.  The veteran also has a 5-
inch, asymptomatic scar post-surgery on his shoulder.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 20 
percent, but not higher,  for left shoulder disability with 
surgical scar, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, 4.118,Diagnostic Codes 
5201 (2003), and 7803, 7804, 7805 (2002 and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  In August 2001, the 
RO sent a letter to the veteran, notifying him of the VCAA 
and VA's duty to assist him in obtaining the evidence 
necessary to support his claim and explaining what evidence 
was necessary to show entitlement to the benefit sought.  In 
June 2003, the Board remanded the claim to the RO for 
consideration of new evidence.  The claim was readjudicated 
based on all the evidence of record, but the RO did not find 
that the criteria had been met to establish a rating in 
excess of 10 percent for left shoulder disability with 
surgical scar.  The Board remand was followed by two 
supplemental statements of the case which also informed the 
appellant of the evidence needed to substantiate his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the VCAA notice and SSOCs 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)  held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in September 
1996 which was prior to enactment of the VCAA on November 9, 
2000.  This rating decision notified the veteran of the 
Reasons and Bases for the denial and, hence, provided 
guidance to the veteran of the evidentiary deficiencies of 
the case.  Several subsequent SOCs further described for the 
veteran the standard for adjudicating his claim.  
Furthermore, the Board remanded the claim in June 2003, 
subsequent to the enactment of the VCAA.  As noted 
previously, the Board instructed the RO to readjudicate the 
claim  The Board's remand order held the force of law for 
which the veteran had a right to full compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  By letter dated August 
2001, the veteran was provided notice of VA's duty to develop 
his claim pursuant to the VCAA provisions, to include the 
duties to develop "for all records relevant to your claim." 
A supplemental statement of the case dated January 2002 
further explained that VA would assist the claimant but 
requesting "evidence in the custody of . . . another federal 
agency" and "non-government records which are pertinent and 
specific to the claim."   These notices clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. § 
3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant to overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. 412 (2004).  

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  However, assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, which has 
been pending for eight years, and deprive the veteran of his 
right to timely seek redress before a court of superior 
jurisdiction.  This delay may be substantial since there are 
thousands of pending claims involving "post-adjudicatory" 
notices which, if all summarily remanded, would add to the 
backlog of cases to be adjudicated by VA and increase the 
"wait in line" by this veteran, as well as all other VA 
claimants, in the adjudication of the claims.  A literal 
reading of the Pelegrini case would be an untoward result in 
this case.  

Quite simply, there is no basis for concluding that harmful 
error has occurred to this veteran because he received his 
VCAA notice after an initial adverse AOJ adjudication.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  On the 
facts of this case, the Board finds that no prejudicial error 
results in the veteran's receipt of his section 5103 notice 
following the RO's initial determination in this case, 
particularly when considering the procedural posture of the 
case.  Cf. 38 C.F.R. § 20.1102 (2003) (an error or defect in 
any Board decision which does not affect the merits of the 
issue or substantive rights of the veteran will be considered 
harmless and not a basis for vacating or reversing such 
decision). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the RO obtained the veteran's 
treatment records from VA medical facilities and private 
hospitals.  The veteran was also afforded several VA 
examinations for the disability at issue.  Therefore, a 
remand for another opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 
2003).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Increased Rating

The veteran argues that an increased rating is warranted for 
his left shoulder disability with surgical scar.  He asserts 
that he has symptoms that include pain and weakness.  

The veteran's service medical records show that he was first 
treated for recurrent dislocation in his left shoulder in 
April 1966.  The examiner noted that the veteran's left 
shoulder became dislocated whenever he lifted something heavy 
or rolled on it during sleep.  The examiner attributed this 
condition to an injury the veteran sustained one and one half 
years prior to the examination.  In June 1966, an orthopedic 
examiner noted that the veteran had definite anterior 
subluxation which had existed prior to entry into service.  
In September 1966, the veteran underwent surgery to repair 
the recurrent dislocation.  After recovery, he was discharged 
to duty and restricted from heavy work for three weeks.  An 
RFAD examination in August 1967 indicated a six-inch scar on 
the veteran's left shoulder from the surgery.  

Post-service, the veteran had a VA examination in October 
1970.  The examiner found that the veteran had a full range 
of motion in his shoulder and he was unable to reproduce a 
dislocation.  He noted the veteran's scar was very keloidal 
and slightly tender.  He diagnosed the veteran with 
dislocation of the shoulder, surgically corrected, status 
post-operative.  In December 1970, the veteran was granted 
service connection for his shoulder condition and assigned a 
10 percent rating, effective April 1970.  He received 
periodic treatment for left shoulder pain thereafter.  An 
October 1979 radiology report revealed normal X-rays.  
However, the veteran had pain on abduction to 90 degrees and 
extension to 20 degrees.  He was advised to avoid heavy 
lifting and treat the pain with heating pads and Motrin.  In 
September 1982, the veteran had another VA examination in 
which the examiner noted a well-healed, non-tender scar on 
the shoulder.  He had full flexion and abduction to 160 
degrees. After this examination, the RO reduced the veteran's 
rating to noncompensable, effective April 1970, because his 
scar was no longer tender.  In December 1993, the RO 
increased the veteran's rating to 10 percent, effective May 
1993, after receiving evidence of the veteran's continued 
complaints and treatment for pain.   The veteran submitted 
additional evidence to the RO, including treatment records 
from the Bowman Gray School of Medicine.  A report from 
February 1996 indicated there was still mild tenderness over 
the anterior acromion and a positive impingement sign with 
abduction greater than 90 degrees and flexion greater than 
120 degrees.  However, in September 1996, the RO issued 
another decision continuing the 10 percent rating for the 
veteran's left shoulder.  This is the decision on appeal. 

In April 2003, the veteran underwent another VA examination 
of his left shoulder.  He complained of pain when he tried to 
take the arm away from the shoulder and when he tried to lift 
anything to shoulder height.  The examiner noted that the 
veteran did not have flare-ups of pain, fatigability, or 
instability.  He described the veteran's scar as being 5 
inches and asymptomatic on pressure by the examiner.  The 
veteran did not complain about the scar and it was not 
disfiguring, only slightly darker than the veteran's skin 
tone.  The veteran had full range of motion on flexion, 
internal rotation was 90 degrees, external rotation was 60 
degrees, and extension was 40 degrees.  He had abduction to 
80 degrees but he experienced pain so he did not continue.  
The examiner noted that the veteran's grip was strong and he 
had no weakness in pulling, although he had some weakness in 
pushing.  The examiner diagnosed the veteran with 
postoperative dislocation, remote history of left shoulder, 
with reduced motion (abduction.)  Subsequent to this 
examination, the veteran submitted medical records showing he 
was receiving injections of pain medication for his shoulder 
at the VAMC in Winston-Salem in October 2003.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2003). 
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability. These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995). In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint. A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2001). A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like. Id.

A.  Left Shoulder

The veteran has been service connected for left shoulder 
disability with surgical scar.  In this case, the veteran's 
disability is rated on the basis of Diagnostic Code 5201: 
arm, limitation of motion of.  For the minor (left) arm, a 
rating of 20 percent is warranted for limitation at shoulder 
level.  According to the VA examination in April 2003, the 
veteran could only abduct to 80 degrees, which is 10 degrees 
below shoulder level.  See 38 C.F.R. § 4.71, Plate I.  
Therefore, the veteran is entitled to a rating of 20 percent.

A 30 percent rating is warranted for limitation of motion of 
the arm to 25 degrees from the side.  There is no evidence 
that the veteran had such a limitation.  Examinations have 
shown motion to well above shoulder level, except for 
abduction to 80 degrees which is significantly higher than to 
25 degrees.  Therefore, his left shoulder disability does not 
warrant a rating higher than 20 percent under Diagnostic Code 
5201.

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, rating of 20 percent is the 
maximum available under 38 C.F.R. § 4.71a, DC 5203 pertaining 
to impairment of the clavicle or scapula.  This Code 
specifies that the condition may be rated under this 
diagnostic code or it is to be rated on impairment of 
function of the contiguous joint.  In other words, the 
disability is to be rated under only one diagnostic code.  In 
this case, the code that is the most advantageous to the 
veteran is Diagnostic Code 5201 as previously noted.  

B. Surgical Scar

The Board notes that effective August 30, 2002, a new 
regulation was promulgated concerning ratings for skin 
disorders. See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Thus, the veteran's scar must be assessed under both the old 
and new regulations.  Under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (as in effect prior to August 30, 
2002), a 10 percent evaluation is warranted for superficial 
scars, which were poorly nourished with repeated ulcerations 
or which were tender and painful on objective demonstration.  
Other scars were rated on the basis of limitation of function 
of the affected part.  The veteran's scar is five inches 
long.  There is no evidence of tenderness or repeated 
ulcerations.  Thus, the scar did not warrant a separate 
compensable rating under the old regulations.

Under 38 C.F.R. § 4.118 (as in effect August 30, 2002), DC 
7801, a 10 percent rating is warranted for: Scars, other than 
head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.). 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater. Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination. Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect August 30, 2002), other scars 
will be rated on limitation of function of affected part.

Under the current regulations, the veteran's scar does not 
warrant a separate, compensable evaluation.  There is no 
evidence that the scar is anything but asymptomatic and it is 
only five inches in length.  Moreover, there is no evidence 
that the scar causes any limitation of motion or function and 
even if it did, such limitation would already be contemplated 
in the 20 percent rating assigned on the basis of limitation 
of motion.


ORDER

A rating of 20 percent, and no more, for left shoulder 
disability with surgical scar, is granted, subject to 
provisions governing the payment of monetary benefits.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



